                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MARTAOUSE C. HOLLOWAY,

                          Plaintiff,
      v.                                                   Case No. 20-cv-1077-pp

GREEN BAY CORRECTIONAL INSTITUTION,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 3) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Martaouse Holloway, an inmate at Green Bay Correctional Institution

who is representing himself, filed a complaint alleging that the defendant

violated his civil rights. This decision resolves the plaintiff’s motion for leave to

proceed without prepaying the filing fee, dkt. no. 3, and screens his complaint,

dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 3)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.


                                          1

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 1 of 10 Document 8
      On July 28, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $13.69. Dkt. No. 6. The court received that fee on August 18, 2020.

The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the


                                          2

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 2 of 10 Document 8
plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.    The Plaintiff’s Allegations

      The plaintiff alleges that on July 11, 2020, he told a Correctional Officer

(CO) that he was planning to “do self harm” and that he would like to be placed

on observation. Dkt. No. 1 at 2. He was placed on observation that same night.

Id. After being placed on observation, the plaintiff found a razor blade and eight

unknown pills wrapped together “under the mat.” Id. The plaintiff says that

after about one to two hours, he finally gave in to temptation and cut his

wrists, then began using his blood to write on the walls. Id. at 2-3.

      The plaintiff later saw a CO walk past his cell, so he stopped the CO and

asked for a new razor. Id. at 3. The CO refused. Id. The plaintiff then told the




                                          3

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 3 of 10 Document 8
CO he would trade the eight pills for a new razor; he again was refused. Id. The

plaintiff ingested all eight pills in front of the CO. Id.

       The plaintiff says that Lieutenant Wickman came to his cell. Id. The

plaintiff gave Wickman the razor and allowed “them” to cuff him. Id. The

plaintiff was taken to a different room, where he and Wickman began talking.

Id. The plaintiff told Wickman and two other COs that he needed to see a nurse

because he felt sick from the pills; the plaintiff also wanted the nurse to check

out his cut. Id. The plaintiff says he was put back into the same cell and

refused medical services until the next day. Id.

       The plaintiff seeks $250,000 in damages. Id. at 4.

       C.    Analysis

       The plaintiff asks to proceed on a claim regarding “Green Bay’s lack of

safety precautions and failure to keep [him] safe as well as the refusal of

medical services.” Dkt. No. 1 at 4. Although the plaintiff checked the box on

page 4 of the complaint form which states that he is suing “under state law”

based on diversity jurisdiction, the court believes (based on the facts he alleged

and the claims he identified) that he means to proceed under federal law.

“Green Bay Correctional Institution” is the only defendant the plaintiff named.

Id. at 1.

       “[S]tates and their agencies are not ‘persons’ subject to suit under 42

U.S.C. § 1983.” Johnson v. Supreme Court of Ill.,165 F.3d 1140, 1141 (7th Cir.

1999). This means that “[n]either the State of Wisconsin nor the State’s

Department of Corrections is a proper defendant.” Andreola v. Wisconsin, 171


                                           4

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 4 of 10 Document 8
F. App’x 514, 515 (7th Cir. 2006). Green Bay is one of several institutions

within the Department of Corrections. Green Bay Correctional Institution is not

a proper defendant and the court will dismiss it.

      The Court of Appeals for the Seventh Circuit has, however, instructed

district courts to assist the plaintiff in identifying correct defendants. See

Donald v. Cook Cty. Sheriff’s Dept., 95 F.3d 548, 556 (7th Cir. 1996). The court

will analyze the plaintiff’s Eighth Amendment claims and try to help him

identify the correct defendants.

      To state a failure to protect claim under the Eighth Amendment to the

U.S. Constitution, a plaintiff must allege that “(1) the harm that befell him was

objectively, sufficiently serious, and posed a substantial risk to his health or

safety, and (2) the individual defendants were deliberately indifferent to the

substantial risk to his health and safety.” Collins v. Seeman, 462 F.3d 757,

760 (7th Cir. 2006) (citing Farmer, 511 U.S. at 832). The Seventh Circuit has

held that attempted suicide is a substantial risk to an inmate’s health or

safety. Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001). The plaintiff

sufficiently alleged an objectively serious risk of harm when he stated that he is

suicidal.

      The plaintiff has not explained, however, who at Green Bay was

deliberately indifferent toward that risk of harm. The plaintiff states that he

told a CO that he was suicidal, and that someone moved him to an observation

cell that same day. The plaintiff then found a razor and pills in his observation

cell, items that posed a risk to someone who had threatened self-harm. But the


                                         5

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 5 of 10 Document 8
plaintiff does not say (and perhaps does not know) who was responsible for

making sure that there was nothing dangerous in the cell. The plaintiff does

not allege that he told anyone about these items before he used them, nor does

he allege that the person who put him in the observation cell knew the razor

and pills were there. When the plaintiff did eventually tell a CO that he had a

razor (by asking for a new razor), the CO refused him twice. In response to the

CO’s refusal, the plaintiff took the pills, but the plaintiff does not say that the

CO knew he had the pills or that the CO could have prevented him from taking

them.

        It is possible that some other inmate left pills and a razor in the

observation cell and that no one on the Green Bay staff noticed. That would be

very negligent on the part of the staff, but “conduct that simply amounts to

‘mere negligence or inadvertence’ is insufficient to justify the imposition of

liability” under §1983. Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006)

(quoting Watts v. Laurent, 774 F.2d 168, 172 (7th Cir. 1985)). To state a claim

for failure to protect, a plaintiff must demonstrate that particular staff

members at Green Bay knew that he was at risk of harm and that, while they

could have prevented that risk, they did not do so. If the plaintiff told someone

he had the razor or the pills before he used them, and that person just ignored

him, that could state a claim for failure to protect. But as the complaint is

written, it does not state such a claim.

        To state a claim for failure to provide medical care under the Eighth

Amendment, the plaintiff must allege that he had an objectively serious


                                           6

        Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 6 of 10 Document 8
medical condition and that the prison official was deliberately indifferent

toward that condition. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015). A

prison official shows deliberate indifference when he “realizes that a substantial

risk of serious harm to a prisoner exists, but then disregards that risk.” Id.

(citing Farmer, 511 U.S. at 837).

      The plaintiff has sufficiently alleged an objectively serious medical

condition. He states that he had cuts on his wrist that needed medical care and

that he had taken eight unknown pills that were making him feel sick. The

court can infer that the cuts were objectively serious because they produced

enough blood for the plaintiff to write on the walls, and that the pills were

objectively serious because they made the plaintiff feel sick.

      The plaintiff has also sufficiently alleged deliberate indifference toward

that medical condition exhibited by several Green Bay staff members. The

plaintiff told Wickman and two John Doe COs that he needed to see a nurse

and they delayed treatment by one day. In certain circumstances, even a short-

term delay in treatment may state a claim under the Eighth Amendment. See

e.g. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (citing cases).

Whether the length of the delay is constitutionally intolerable “depends on the

seriousness of the condition and the ease of providing treatment.” McGowan v.

Hulick, 612 F.3d 636, 640 (7th Cir. 2010). At this early stage of the case, the

plaintiff has stated enough facts for the court to infer that he had a bleeding

cut on one or both wrists and had taken unknown medication and that

Wickman and two John Doe COs improperly delayed treatment. The plaintiff


                                        7

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 7 of 10 Document 8
will eventually have to develop the record to show how serious his injuries were

and what happened as a result of the alleged delay in treatment.

       The plaintiff has not named Wickman or the two John Doe COs as

defendants. Because the Seventh Circuit has instructed district courts to assist

the plaintiff in identifying the correct defendants, the court will order the

clerk’s office to amend the caption to reflect that the correct defendants are

Lieutenant Wickman and John Doe COs #1-2.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

       The court DISMISSES defendant Green Bay Correctional Institution from

this lawsuit and ORDERS the clerk’s office to amend the case caption to reflect

that the correct defendants are Lieutenant Wickman and John Doe COs #1-2.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin DOJ for service on defendant

Wickman. Under the informal service agreement, the court ORDERS Wickman

to file a responsive pleading to the complaint within 60 days.

       The court ORDERS that the agency that has custody of the plaintiff

must collect from his institution trust account the $336.31 balance of the

filing fee by collecting monthly payments from the plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income credited

to the plaintiff’s trust account and forwarding payments to the clerk of court


                                         8

       Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 8 of 10 Document 8
each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§1915(b)(2). The agency must clearly identify the payments by the case name

and number. If the plaintiff transfers to another county, state or federal

institution, the transferring institution must forward a copy of this order, along

with the plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202


1
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          9

      Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 9 of 10 Document 8
DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing this case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 5thday of November, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         10

     Case 2:20-cv-01077-PP-WED Filed 11/05/20 Page 10 of 10 Document 8
